         Case 2:20-cv-00776-JMG Document 12 Filed 05/06/20 Page 1 of 1

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

EDWARD STEWART,                               :
             Plaintiff,                       :
                                              :
                       v.                     :       Civil No. 2:20-cv-00776-JMG
                                              :
DAVID FELDMAN, et al.,                        :
                  Defendants.                 :
____________________________________


    ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION
                       TO DISMISS THE COMPLAINT

       AND NOW, this 4th day of May, 2020, upon consideration of the Complaint (Doc. 1),

Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc. 2), Plaintiff’s Response to Defendant’s

Motion to Dismiss (Doc. 8), Defendants’ Sur Reply Plaintiff’s Response to Motion to Dismiss

(Doc. 9), and of the Order dated March 3, 2020, reassigning the above-captioned action to the

Undersigned, see Doc. 7, IT IS HEREBY ORDERED THAT:

       Defendant’s Motions to Dismiss Counts I, III, V, and VI are DENIED; and

       Defendant’s Motions to Dismiss Counts II, IV, and VII are GRANTED.

       Plaintiff’s Count VII is dismissed without prejudice. The Court grants Plaintiff leave to

file an amended complaint within thirty (30) days of the entry of this Order. 1


                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge




1
  When a plaintiff fails to state a claim for relief, the Court will permit a curative amendment, so
long as it would not be inequitable or futile. Philips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d
Cir. 2008).
